Keyser, J.
This is an appeal from the tax appraisal of the appellants’ real estate in the Town of Dorset for the year *5451971. The factual situation is identical (except as to the appraised valuation) with that presented in the case of Appeal of Dunn, 131 Vt. 541, 310 A.2d 22 (1973). The briefs in each case were identical, raised the same legal question and were argued together.
For this reason, what has been said in the Dunn appeal is equally applicable here and is dispositive of the case. The same entry must be made.

Judgment affirmed.